MEMORANDUM OPINION
BUSSEY, Presiding Judge:
Casimir Felix Rychlec, hereinafter referred to as “defendant,” entered a plea of guilty to the offense of Child Abandonment in the District Court of Oklahoma County on June 10, 1968, and received a five-year suspended sentence. The suspended sentence was ordered revoked on May 28, 1970, and from said revocation order, a timely appeal has been perfected to this Court.
We have carefully reviewed the record and are of the opinion that the Trial Court did not abuse its discretion in ordering the suspended sentence revoked. The Court imposed conditions of the suspended sentence required that the defendant pay child support each month in addition to payments on the arrearage. The revocation hearing was continued on three separate occasions to enable the defendant to meet the conditions of the suspended sentence. *765It would appear to this Court that the defendant was given every opportunity to comply with the condition of the suspended sentence and upon failure to do such, the suspended sentence was properly ordered revoked.
We, therefore, are of the opinion that the Judgment and Sentence should he and the same is Affirmed.
NIX and BRETT, JJ., concur.